 Case 15-40624         Doc 139      Filed 12/26/18 Entered 12/26/18 10:40:13             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40624
         ALONZO ZUELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/30/2015.

         2) The plan was confirmed on 09/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/12/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-40624      Doc 139       Filed 12/26/18 Entered 12/26/18 10:40:13                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $12,733.50
       Less amount refunded to debtor                            $1.50

NET RECEIPTS:                                                                                 $12,732.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,930.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $562.16
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,492.16

Attorney fees paid and disclosed by debtor:                $760.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                 Unsecured      1,564.00            NA              NA            0.00       0.00
ADOBE BLINDS                   Unsecured      9,523.00            NA              NA            0.00       0.00
ALARIC AND RHONDA MARTIN       Unsecured         100.00      2,875.00        2,875.00        746.39        0.00
ALLIED ANESTHESIA ASSOC        Unsecured         133.00           NA              NA            0.00       0.00
ANGELO TSAKOPPOULOS MD SC      Unsecured         112.80           NA              NA            0.00       0.00
BMI                            Unsecured         270.84           NA              NA            0.00       0.00
BMI SURGERY SC                 Unsecured         183.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      1,794.00       1,675.00        1,675.00        434.85        0.00
CBCS                           Unsecured         137.70           NA              NA            0.00       0.00
CHASE BANK                     Unsecured         147.90           NA              NA            0.00       0.00
CHERIE MCDOWELL                Unsecured      5,000.00            NA              NA            0.00       0.00
CHICAGO CEILING CARE           Unsecured      3,500.00       3,450.00        3,450.00        895.67        0.00
CITIBANK NA                    Unsecured      2,350.53            NA              NA            0.00       0.00
CITY NATIONAL BANK/OCWEN LN    Secured      180,000.00            NA              NA            0.00       0.00
CITY NATIONAL BANK/OCWEN LN    Unsecured     50,214.67            NA              NA            0.00       0.00
CITY OF CHICAGO HEIGHTS        Unsecured         200.00           NA              NA            0.00       0.00
City of St. Louis              Unsecured          40.00           NA              NA            0.00       0.00
COMCAST                        Unsecured         570.09           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         205.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         811.00      1,181.80        1,181.80        306.81        0.00
CREDIT UNION 1                 Unsecured      7,545.00            NA              NA            0.00       0.00
CREDIT UNION 1                 Unsecured      6,726.00       5,540.23        5,540.23      1,438.33        0.00
DELMAR BUILDERS                Unsecured      2,937.00           0.00        8,211.39      2,131.80        0.00
DELMAR BUILDERS                Secured              NA       8,211.39            0.00           0.00       0.00
DRIVE FIN                      Unsecured     18,091.00            NA              NA            0.00       0.00
ENT SURGICAL CONSULTANTS LTD   Unsecured         301.00           NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured      1,366.57            NA              NA            0.00       0.00
FISHER BUILDERS RE             Unsecured     17,404.20            NA              NA            0.00       0.00
FLOOR COVERINGS DIRECT INC     Unsecured      3,000.00       2,800.37        2,800.37        727.02        0.00
HEARTLAND CARDIOVASCULAR CE    Unsecured         102.00           NA              NA            0.00       0.00
HEATLAND CARDIOVASCULAR CEN    Unsecured         102.16           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-40624         Doc 139         Filed 12/26/18 Entered 12/26/18 10:40:13                   Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal       Int.
Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
ILLINOIS SECRETARY OF STATE         Unsecured         100.00           NA           NA             0.00        0.00
INGALLS MEMORIAL HOSPITAL           Unsecured         137.00           NA           NA             0.00        0.00
INGALLS MEMORIAL HOSPITAL           Unsecured          87.00           NA           NA             0.00        0.00
INTERNAL REVENUE SERVICE            Unsecured         895.10        844.94       844.94         219.36         0.00
INTERNAL REVENUE SERVICE            Priority            2.06          0.00         0.00            0.00        0.00
KING HVAC SYSTEMS LLC               Unsecured          89.00           NA           NA             0.00        0.00
MEDIA LOAD ACT                      Unsecured          14.71           NA           NA             0.00        0.00
MR DUCT HEARING & AIR CONDITIO      Unsecured         750.00           NA           NA             0.00        0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA           NA             0.00        0.00
NICOR GAS                           Unsecured         150.00      1,207.72     1,207.72         313.54         0.00
Q'S CLEANING SERVICES               Unsecured      3,000.00       3,600.00     3,600.00         934.62         0.00
Quest Diagnostics                   Unsecured         200.10           NA           NA             0.00        0.00
RENUKA H BHATT MDSC                 Unsecured         202.52           NA           NA             0.00        0.00
SANTANDER CONSUMER USA              Secured       10,000.00           0.00         0.00            0.00        0.00
SANTANDER CONSUMER USA              Unsecured     10,000.00     17,691.26     17,691.26            0.00        0.00
SILVER CROSS HOSPITAL               Unsecured      2,225.00            NA           NA             0.00        0.00
SILVER CROSS HOSPITAL               Unsecured      1,200.00            NA           NA             0.00        0.00
SILVERCROSS HOSPITAL                Unsecured      2,225.97            NA           NA             0.00        0.00
SILVERCROSS HOSPITAL                Unsecured      1,200.00            NA           NA             0.00        0.00
SOUTH SUBURBAN GASTROENTERO         Unsecured         160.66           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY             Unsecured         215.50           NA           NA             0.00        0.00
STRIGHTLINE PAINTING GIRLFRIEND     Unsecured      7,800.00            NA           NA             0.00        0.00
SURGICAL CONSULTANTS                Unsecured         835.00           NA           NA             0.00        0.00
THE CASH STORE                      Unsecured      3,119.96       3,118.96     3,118.96         809.73         0.00
TRU GREEN                           Unsecured          65.50         65.60        65.60           15.61        0.00
United Tranzactions                 Unsecured      1,025.00       1,025.00     1,025.00         266.11         0.00
Wells Fargo Recovery                Unsecured      7,700.00            NA           NA             0.00        0.00
Wells Fargo Recovery                Unsecured         214.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
      All Other Secured                                          $0.00                 $0.00               $0.00
TOTAL SECURED:                                                   $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                        $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $53,287.27           $9,239.84                  $0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 15-40624         Doc 139      Filed 12/26/18 Entered 12/26/18 10:40:13                 Desc Main
                                      Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,492.16
         Disbursements to Creditors                             $9,239.84

TOTAL DISBURSEMENTS :                                                                      $12,732.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
